DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 9, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0112622 to Lin.
In regards to claim 1, Lin teaches a fiber optic ferrule (Figures 1-4; 20) comprising a main body having a plurality of optical fiber receiving members (26) therein, each of the plurality of optical fiber receiving members configured to receive an optical fiber (30) therein, a surface on the main body in optical alignment with the plurality of optical fiber receiving members and an alignment structure (240) extending from the surface outward away from the main body, the alignment structure having a first portion extending between two second portions along the surface, the second portions being on opposite sides of the first portion.  The alignment structure is a round structure formed of many small surfaces to create a round shape.  The first 
In regards to claim 3, Lin teaches a plurality of lenses (28), each of the plurality of lenses being in optical alignment with one of the plurality of optical fiber receiving members.
	In regards to claim 5, Lin teaches the surface lies in a plane that is generally parallel to a longitudinal axis through the plurality of optical fiber receiving members.
	In regards to claim 9, Lin teaches the alignment structure mates with an optical component (10) to position the plurality of lenses with respect to the optical component.
	In regards to claim 10, Lin teaches the optical component has a plurality of lenses (13) disposed therein, the alignment structure of fiber optic ferrule aligning the plurality of lenses in the fiber optic ferrule to the plurality of lenses in the optical component.
In regards to claim 14, Lin teaches a combination (Figures 1-4) of a fiber optic ferrule (20) and an optical component (10) comprising a fiber optic ferrule comprising a main body having a plurality of optical fiber receiving members (26) therein, each of the plurality of optical fiber receiving members configured to receive an optical fiber (30) therein, a surface on the main body in optical alignment with the plurality of optical fiber receiving members and a first alignment structure (240) having a first portion extending between two second portions, the second portions being on opposite sides of the first portion and an optical component (10) having an engagement surface to engage a portion of the surface of the main body and a second alignment structure (110) having a center portion extending between two outside portions, the outside portions being on opposite sides of the center portion, wherein one of the first and second alignment structures extend outward and the other of the first and second alignment structures extend inwardly.  Since the alignment structure is a round structure formed of many small .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0112622 to Lin as applied to claim 1 above and in further view of U.S. Patent Application Publication 2017/0184800 to deJong et al.
	In regards to claim 2, Lin teaches a light transmission window (Figure 3; 241) through which light passes but fails to expressly teach the light transmission window being disposed within the first portion of the alignment structure.  However, deJong teaches an alternative ferrule front face in Figure 5.  deJong teaches a ferrule front face having protruding alignment structure (92) with a dogbone shaped.  The holes (74) allow for light to be transmitted through.  Since Lin and deJong are both from the same field of endeavor and further since deJong teaches an alternative front face, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a protruding alignment structure of deJong in the ferrule of Lin in order to reduce unnecessary contact areas and therefore protect the integrity of the device. [deJong 0031]
	In regards to claim 4, although Lin does not teach each of the plurality of lenses is disposed in the alignment structure, deJong teaches protruding front face including an alignment structure.  deJong further teaches holes in the protrusion in order to accommodate for the .
Claims 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0112622 to Lin as applied to claim 1 above.
	In regards to claim 6, although Lin does not expressly teach the surface lies in a plane that is generally perpendicular to a longitudinal axis through the plurality of optical fiber receiving members, Lin does teach a parallel configuration as claimed in claim 5 and taught by Lin.  Since Applicant claims both a parallel and perpendicular configuration and further since Applicant has not disclosed either configuration to solve a stated problem or is for a particular purpose, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided either a perpendicular or parallel orientation.  These two orientations appear to be obvious variants.
	In regards to claims 7 and 8, although Lin does not teach the alignment structure to be integrally formed/not integrally formed with the main body of the fiber optic ferrule, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have either formed the alignment structure integrally or not integrally.  It does not appear the overall structure would differ in function with one formation or the other.  Furthermore, Applicant has claimed both formations and has not stated one formation or another to solve a stated problem or is for a particular purpose and it appears the invention would function equally as well with either formation.  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0112622 to Lin in view of U.S. Patent Application Publication 2017/0184800 to deJong et al.
	In regards to claim 20, Lint teaches a fiber optic ferrule (Figure 1-4; 20) comprising a main body having a plurality of optical fiber receiving members (26) therein, each of the plurality of optical fiber receiving members configured to receive an optical fiber (30) therein, a surface on the main body in optical alignment with the plurality of optical fiber receiving members, and an alignment structure (240) extending from the surface outward into the main body, the alignment structure having a first portion extending between two second portions along the surface, the second portions being on opposite sides of the first portion.  Since the alignment structure is a round structure formed of many small surfaces to create a round shape, the first and second portions can reasonably interpreted as one of the many small surfaces, chosen to be on opposite sides.  Although Lin does not expressly teach the alignment structure to extend inward from the surface, Lin does teach an outward post and inward hole configuration to align the components.  It would have been obvious before the effective filing date to a person having ordinary skill in the art to have switched the post/hole configuration since the functionality of providing alignment would not change and these two configurations are obvious variants.
Allowable Subject Matter
Claims 11-13 and 15-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claims 11 and 12, the prior art of record fails to disclose or reasonably suggest the second portions are generally round and the first portion is generally rectangular and least one straight edge and the second portion has at least one round edge in addition to the accompanying features of the independent claim and any intervening claims.  The prior art shows a generally round alignment structure.
In regards to claim 13, the prior art of record fails to disclose or reasonably suggest the second portions have a diameter and the first portion has a width, the diameter of the second portions being at least 30% larger than the width in addition to the accompanying features of the independent claim and any intervening claims.  
	In regards to claims 15-18, the prior art of record fails to disclose or reasonably suggest the second alignment structure is an opening in the optical component and the first alignment structure extends from the surface of the fiber optic ferrule, the central portion is a rectangular center portion to receive the first portion therein and the two outside portion portions are circular and receive therein a respective one of the two second portions in addition to the accompanying features of the independent claim and any intervening claims.  
	In regards to claim 19, the prior art of record fails to disclose or reasonably suggest the first alignment structure is a recess in the surface of the fiber optic ferrule and the second alignment structure extends from engagement surface, the first portion is a rectangular center portion to receive the center portion therein and the two second portions are circular and receive a respective one of the two second portions in addition to the accompanying features of the independent claim and any intervening claims.  
	Another close prior art of record is U.S. Patent Application Publication 2009/0097801 to Nishimura et al.  Nishimura teaches a positioning block having rounded sides and a rectangular center (Figures 3, 4, 5 & 7).  But Nishimura teaches the positioning block to be molded in a resin 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874